Exhibit 10.10
 
[nedaklogo.jpg]
www.nedakethanol.com
Jerome Fagerland -General Manager


PURCHASE LETTER


June 19, 2007






City of Atkinson
Atkinson, NE


$6,864,000
$4,317,965
THE CITY OF ATKINSON
THE CITY OF ATKINSON
TAXABLE TAX INCREMENT REVENUE NOTE
TAXABLE TAX INCREMENT REVENUE NOTE
(NEDAK ETHANOL, LLC PROJECT)
(NEDAK ETHANOL, LLC PROJECT)
SERIES 2007A
SERIES 2007B



Ladies and Gentlemen:


The undersigned agrees to purchase the Series 2007A and the Series 2007B Note
issued by the City of Atkinson, Nebraska (the “Issuer”), as specified on the
attached Schedule I (the “Note”) and for consideration received, the undersigned
(the “Purchaser”) hereby certifies as follows:


1. The Purchaser has based its decision to invest in the Note solely on its own
review and negotiation of the documents providing for the issuance of the Note
(the “Transaction Documents”) and its own investigation, discussion, review,
underwriting credit analysis and related undertakings with respect to the
Project.


2. It is understood that the Purchaser has undertaken to verify the accuracy,
completeness and truth of any statements made concerning the transaction
reflected in the Transaction Documents, including information regarding the
business and financial condition of NEDAK Ethanol, LLC (“Company”) and the
Project, and including, but not limited to, the circumstances under which the
Note may be redeemed or defeased prior to its maturity, in whole or in part, and
any credit and reinvestment risks associated with redemption or defeasing the
Note, underwriting and analyzing the credit of the Project, the Company and the
credit risks associated with the sources of payments made on, or with respect
to, the Note. The Purchaser has conducted its own investigation of the
transaction reflected in the Transaction Documents, including information
regarding the business and financial condition of the Company.
 
3. The Purchaser has met with the Company and/or its designated representatives
and has been afforded the opportunity to ask such questions of them as the
Purchaser has deemed necessary in making its investment decisions, including,
but not limited to, the circumstances under which the Note may be redeemed or
defeased, in whole or in part, prior to its maturity, and the credit and
reinvestment risks associated with redemption or defeasance of the Note.
 
 
 

--------------------------------------------------------------------------------

 
4. The Purchaser is familiar with the condition, financial and otherwise, of the
Company, and the Company has made available to the Purchaser the opportunity to
request and obtain all of the information referred to in the Transaction
Documents to evaluate the merits and risks of an investment in the Note.
 
5. The Purchaser has been offered copies of, or full access to, each of the
Transaction Documents and all documents relating to the terms and conditions of
the offering and the issuance of the Note (including, but not limited to,
information regarding payment, redemption, defeasance and security with respect
to the Note, and all records, reports, financial statements and other
information concerning the Project, the Company and any third parties which is
or may be pertinent to the source of payment redemption, defeasance and security
for the Note) which, as a sophisticated and reasonable investor, the Purchaser
has requested and to which, as a sophisticated and reasonable investor, the
Purchaser would attach significance in making investment decisions.


6. The Purchaser is either a) a body politic and corporate and a political
subdivision of the State of Nebraska, or b) a financial institution or other
“accredited investor” as defined in Rule 501 of Regulation D of the United
States Securities and Exchange Commission and Section 8-1111(8) of the
Securities Act of Nebraska. If the Purchaser is an individual, the Purchaser is
an individual or married couple with a net worth in excess of $1 million, or an
individual with an income greater than $200,000 or a married couple with a
combined income greater than $300,000 for each of the past two years and with a
reasonable expectation of reaching the same income level in the current year, or
an entity in which all of the owners are accredited investors. The Purchaser can
bear the economic risk of its investment in Note and has such knowledge and
experience in business and financial matters, including purchase and ownership
of municipal and other obligations, and the analysis of purchasing similar
speculative, unrated, real-estate secured investments, as to be capable of
evaluating the merits and risks of the investment represented by its investment
in the Note and is aware of the intended use of the proceeds of the Note and the
risks involved therein.


7. The undersigned is a resident of the State of Nebraska, or, if an entity is
organized in and has its principal place of business in the State of Nebraska,
and understands that under no circumstances may the undersigned transfer the
Note to any person or entity that is not a resident of the State of Nebraska for
a period of nine months from the date of the last sale in the offering of Note
pursuant to which the undersigned purchased the Note subscribed for herein. The
undersigned understands that a legend may be placed on the Note stating that the
Note have not been registered under the Securities Act of 1933 and setting forth
the limitations on resale set forth in this paragraph.


8. The Purchaser is duly and legally authorized to purchase obligations such as
the Note and its investment in the Note is a lawful investment for it under all
applicable laws.


9. The Series B Note has been purchased for the account of the Purchaser for its
own investment with its own unencumbered funds. The Purchaser has not borrowed
funds or pledged any collateral (including, but not limited to, the Series B
Note) in connection with its purchase of the Series B Note, and the Purchaser
has not undertaken, has not agreed to undertake and neither does the Purchaser
have the intention of undertaking, any distribution, securitization,
hypothecation transfer, resale, pledge, collateralization or any other
encumbrance on or disposal of the Series B Note (or any portion thereof or
interest therein) (any such action (whether before or after the purchase of the
Series B Note by the Purchaser) constituting a “Transfer of Series B Note
Interest”). The Purchaser holds, and intends to hold, the Series B Note for its
own account and for an indefinite period of time and does not intend to take any
action which could constitute a Transfer of Series B Note Interest. The
Purchaser understands that any Transfer of Series B Note Interest is restricted
pursuant to the terms of this Purchase Letter. The

 
 

--------------------------------------------------------------------------------

 

Purchaser is not acting as an “underwriter” within the meaning of that term
under federal or Nebraska state laws.


10. The Purchaser acknowledges and represents that it has been advised that the
Note are not registered under the Securities Act of 1933, as amended (the “1933
Act”), or any federal or state securities agency or commission, and that the
Company is not presently required to register under Section 12 of the Securities
and Exchange Act of 1934, as amended (the “1934 Act”) and that no trading market
now exists for the Note. The Purchaser realizes that if the Purchaser undertakes
any Transfer of Note Interest, there may not be available current business and
financial information about the Company or the Project. The Purchaser
understands that any Transfer of Note Interest is restricted pursuant to the
terms of this Purchase Letter, including, but not limited to, the requirement
that prior to the date on which any such Transfer of Note Interest is to be
completed, the transferee sign a Purchase Letter substantially identical to this
Purchase Letter and otherwise in form satisfactory to the Issuer and Paying
Agent, and each of the conditions in paragraph 11 below shall have been
satisfied. Accordingly, the Purchaser understands that it may need to bear the
risks of investment in the Note for an indefinite period of time since any
Transfer of Note Interest prior to the maturity of the Note may not be possible
or may be at a price below that which the Purchaser is paying for the Note.


11. The Purchaser acknowledges the information provided by the Company may
contain forward looking statements. These forward looking statements, which in
any event are not statements made by, or on behalf of, the Issuer, may involve
risks and uncertainties that could cause actual results to differ materially
from those anticipated in the forward looking statements.


12. The Purchaser will not undertake any Transfer of Note, except:


 
(a) in full good-faith compliance with all applicable state  and federal
securities and banking laws;



 
(b) with full and accurate disclosure of all material facts to  the prospective
purchaser(s) or transferee(s) to whom the Transfer of  Note is being made by the
Purchaser (each, a “Transferee”);



 
(c) either under effective federal and state registration  statements (which the
Issuer shall not in any way be obligated to  provide) or pursuant to exemptions
from such registrations (as  reflected in an opinion of nationally recognized
securities counsel  acceptable to the Issuer);



 
(d) only in authorized denominations (as defined in the  Purchase Letter);



 
(e) to a Transferee delivering a purchase letter substantially  identical to
this Purchase Letter and otherwise in form and substance  satisfactory to the
Issuer;



 
(f) upon delivery to the Issuer of a certificate in form and  substance
satisfactory to the Issuer from the Purchaser, in its  capacity as transferor,
to the effect that, after due inquiry, the  Purchaser, in its capacity as
transferor, has reason to believe that  the representations of the Transferee
set forth in its Purchase Letter  are accurate and, in its capacity as
transferor, the Purchaser has  disclosed to the Transferee such information and
risks concerning the  Note and related security as a reasonable investor would
consider material.



13. The Purchaser acknowledges that stop transfer notations may be made on the
Note or any other documents evidencing ownership of the Note to the effect that
the Note have not been registered

 
 

--------------------------------------------------------------------------------

 

under the Securities Act of 1933 or the applicable state “Blue Sky” laws and
that no Transfer of Note Interest may be undertaken unless the Note are
registered thereunder or such Transfer of Note Interest is pursuant to an
exemption from such registration (as reflected in an opinion of nationally
recognized securities counsel acceptable to the Issuer) and otherwise in
accordance with this Purchase Letter.


14. The Purchaser understands that any liability of the Issuer to the Purchaser
is limited to the Issuer’s interest in the Redevelopment Contract and any
security with respect thereto delivered by, or on behalf of, the Company and the
Purchaser shall look exclusively thereto for payment on the Note and that no
recourse for the payment of any part of the principal of, premium, if any, or
interest on the Note or for the satisfaction of any liability arising from,
founded upon or existing by reason of the issuance, purchase or ownership of the
Note shall be had against the Issuer or any officer, director, member, agent or
employee of the Issuer or the City of Atkinson, as such, all such liability
being hereby expressly released and waived as a condition of and as a part of
the consideration for the issuance of the Note.


15. The Purchaser understands that (a) the Note is not secured by any obligation
or pledge of any moneys received or to be received from taxation or from the
Issuer or the City of Atkinson or any political subdivision or taxing authority
thereof, (b) the Note will never represent or constitute a general obligation,
debt, Noted indebtedness or pecuniary obligation of the Issuer, the City of
Atkinson or any political subdivision thereof, (c) no right will exist to have
taxes levied by the Issuer or the City of Atkinson or any political subdivision
thereof for the payment of principal of, premium, if any, or interest on the
Note, and (d) the Note is a limited obligation of the Issuer, payable solely out
of and secured by income and revenues related to the Project, as pledged
pursuant to the Redevelopment Contract.


16. The Purchaser understands that the Note and interest on the Note is not
exempt from taxation for purposes of federal and Nebraska State taxation.


 Very truly yours,




 By: /s/ Jerome Fagerland
 Purchaser


Received and Acknowledged by:
THE CITY OF ATKINSON




/s/ Sharon Wenner
Mayor


ATTEST:




/s/ Nancy Kopejtka
Clerk



 
 

--------------------------------------------------------------------------------

 

Schedule I
 
 

--------------------------------------------------------------------------------

 
 
 

Registered            Registered No. 1       $6,864,000    
UNITED STATES OF AMERICA
STATE OF NEBRASKA
CITY OF ATKINSON
TAXABLE TAX INCREMENT REVENUE NOTE
(NEDAK ETHANOL, LLC PROJECT)
SERIES 2007A
             

 

   
Maturity Date
   
Interest Rate
   
Original
Issuance Date
                   
December 1, 2021
   
12%, subject to reset as described below
   
June 19, 2007
                   
REGISTERED HOLDER:
   
NEDAK Ethanol, LLC
                      PRINCIPAL AMOUNT:   SIX MILLION EIGHT HUNDRED SIXTY FOUR
THOUSAND AND NO/100 DOLLARS                

 
THE CITY OF ATKINSON, NEBRASKA (the “Issuer”), a body politic and corporate and
City of the second class organized and existing under and by virtue of the laws
of the State of Nebraska, for value received hereby promises to pay, solely from
the source and as hereinafter provided, to the Registered Holder identified
above, or registered assigns, the Principal Amount identified above at the
office of the City Treasurer of the City of Atkinson, Nebraska, as Paying Agent
and Registrar, and in like manner to pay solely from said source interest on
said principal sum at the Interest Rate identified above from the Original
Issuance Date identified above or from the most recent date to which interest
has been paid.  Interest shall be computed on the basis of a 360 day year
consisting of twelve 30-day months, payable on each June 1 and December 1
beginning on December 1, 2007.  Except with respect to interest not punctually
paid, the principal and interest on this Note will be paid by check or draft
mailed to the Registered Holder in whose name this Note is registered at the
close of business on the fifteenth calendar day (whether or not a Business Day,
as defined in the Resolution hereinafter referred to) next preceding the
applicable interest payment date at his address as it appears on such note
registration books.  The principal of this Note and the interest payment date at
his address as it appears on such note registration books.  The principal of
this Note and the interest hereon are payable in any coin or currency of the
United States of America which on the respective dates of payment is legal
tender for the payment of public and private debts.
 
This Note is one of a series designated The City of Atkinson, Nebraska Taxable
Tax Increment Revenue Note (NEDAK Ethanol, LLC Project), Series 2007A,
aggregating Six Million Eight Hundred Sixty-Four Thousand and no/100 Dollars
($6,864,000.00) in principal amount which have been issued pursuant to the
Section 12 of Article VIII of the Nebraska Constitution and Sections18-2101
through 18-2154 of the Reissue Revised Statutes of Nebraska, as amended and
supplemented (the “Act”) and under and pursuant to a Resolution adopted by the
 

 
 

--------------------------------------------------------------------------------

 

Members of the Issuer (the “Resolution”), to aid in the financing of a
redevelopment project pursuant to the Act.  This Note does not represent a debt
or pledge of the faith or credit of the Issuer, or grant to the Registered
Holder of this Note any right to have the Issuer, or the City of Atkinson,
Nebraska, levy any taxes or appropriate any funds for the payment of the
principal hereof or the interest hereon nor is this Note a general obligation of
the Issuer, or the individual officials, officers or agents thereof.  This Note
is payable solely and only out of the tax increment revenues, generated by the
Project (as defined in the Resolution), and from other sources as provided in
the Resolution, including but not limited to any PILOT payments or liquidated
damages amounts received.  All such revenue has been duly pledged for that
purpose.
 
The Loan Interest Rate shall reset on June 1, 2012 (“First Reset Date”) and June
1, 2017 (“Second Reset Date”).  The interest rate on the First Reset Date shall
be equal to the 5-year U.S. Treasury Constant Maturity Index (average for the
prior month) plus 475 basis points for the applicable five-year period.  The
interest rate on the Second Reset Date shall be equal to the five-year U.S.
Treasury Constant Maturity Index (average for the prior month) plus 475 basis
points for the remainder of the Loan.
 
THIS NOTE AND THE INTEREST HEREON DOES NOT NOW AND SHALL NEVER CONSTITUTE AN
INDEBTEDNESS OF THE COMMUNITY DEVELOPMENT AGENCY OR THE CITY OF ATKINSON,
NEBRASKA, WITHIN THE MEANING OF ANY STATE CONSTITUTIONAL PROVISION OR STATUTORY
LIMITATION, NOR SHALL THIS NOTE AND THE INTEREST HEREON EVER GIVE RISE TO ANY
PECUNIARY LIABILITY OF THE COMMUNITY DEVELOPMENT AGENCY OR THE CITY OF ATKINSON,
NEBRASKA, A CHARGE AGAINST ITS GENERAL CCREDIT OR TAXING POWERS.
 
THIS NOTE IS NOT REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE APPLICABLE
SECURITIES LAWS OF ANY STATE.  HOLDER MAY NOT SELL OR ASSIGN THIS NOTE OR ANY
INTEREST IN THIS NOTE WITHOUT REGISTRATION OR ANY AVAILABLE EXEMPTION
THEREFROM.  THE ISSUER IS NOT OBLIGATED TO ISSUE THE NOTE AT ANY TIME UNDER THE
SECURITIES ACT OF 1933 OR THE APPLICABLE SECURITIES LAWS OF ANY STATE.
 
No recourse shall be had for the payment of the principal of or interest on this
Note, or for any claim based hereon or upon any obligation, covenant or
agreement contained in Resolution or the Redevelopment Contract (as defined in
the Resolution) against any past, present or future employee, member or elected
official of the Issuer, or any incorporator, officer, director, member or
trustee of any successor corporation, as such, either directly or through the
Issuer or any successor corporation, under any rule of law or equity, statute or
constitution or by the enforcement of any assessment or penalty or otherwise,
and all such liability of any such incorporator, officer, director or member as
such is hereby expressly waived and released as a condition of and in
consideration of the issuance of this Note.
 
It is hereby certified and recited and the Mayor and City Council of the Issuer
have found:  that the Project is an eligible “redevelopment project” as defined
in the Act; that the issuance of this Note and the construction of the Project
will promote the public welfare and carry out the purposes of the Act by, among
other things, contributing to the development of a
 

 
 

--------------------------------------------------------------------------------

 

blighted and substandard area of the City of Atkinson, Nebraska, pursuant to a
Redevelopment Plan adopted by the City; that all acts, conditions and things
required to be done  precedent to and in the issuance of this Note have been
properly done, have happened and have been performed in regular and due time,
form and manner as required by law; and, that this Note does not constitute a
debt of the Issuer within the meaning of any constitutional or statutory
limitations.
 
This Note is transferable, as provided in the Resolution, only upon the books of
the Issuer kept for that purpose at the office of the Registrar by the
Registered Holder hereof in person, or by his duly authorized attorney, upon
surrender of this Note together with a written instrument of transfer
satisfactory to the Registrar duly executed by the Registered Holder or his duly
authorized attorney, together with a Purchase Letter, as provided in the
Resolution, and thereupon a new registered Note or Note in the same aggregate
principal amounts shall be issued to the transferee in exchange therefor as
provided in the Resolution, and upon payment of the charges therein
prescribed.  The Issuer and the Paying Agency may deem and treat the person in
whose name this Note is registered as the absolute owner hereof for the purpose
of receiving payment of, or on account of, the principal hereof and premium, if
any, and interest due hereon and for all other purposes.
 
The Note is issuable in the form of registered Note without coupons.  Subject to
such conditions and upon the payment of such charges provided in the Resolution,
the owner of any registered Note or Note may surrender the same (together with a
written instrument of transfer satisfactory to the Note Registrar duly executed
by the registered owner or his duly authorized attorney), in exchange for an
equal aggregate principal amount of registered Note of any other authorized
denominations.
 
The Note are redeemable at the option of the Issuer at any time, in whole or in
part, upon notice mailed to the owner of each Note not less than 30 days prior
to the date fixed for redemption, as provided in the Resolution, at a redemption
price equal to par plus accrued interest to the redemption date.  If less than
all of the Note is to be redeemed, the particular Note to be redeemed shall be
selected by the Issuer.
 
The Note maturing December 1, 2024, is subject to mandatory sinking fund
redemption, at a redemption price of par plus interest accrued to the redemption
date, on the following dates in the following amounts:
 
Date
Principal Amount
6/1/2009
$139,000
12/1/2009
146,000
6/1/2010
153,000
12/1/2010
160,000
6/1/2011
168,000
12/1/2011
176,000
6/1/2012
184,000
12/1/2012
193,000
6/1/2013
202,000
12/1/2013
211,000

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6/1/2014
221,000
12/1/2014
232,000
6/1/2015
243,000
12/1/2015
254,000
6/1/2016
267,000
12/1/2016
279,000
6/1/2017
293,000
12/1/2017
306,000
6/1/2018
321,000
12/1/2018
336,000
6/1/2019
352,000
12/1/2019
369,000
6/1/2020
386,000
12/1/2020
405,000
6/1/2021
424,000
12/1/2021
444,000



The Note of the issue of which this Note is one are payable upon redemption at
the above-mentioned office of the Paying Agent.  Notice of redemption setting
forth the place of payment shall be mailed as provided in the Resolution.  If
notice of redemption shall have been mailed and published as aforesaid, the Note
or portions thereof specified in said notice shall become due and payable on the
redemption date therein fixed, and if, on the redemption date, moneys for the
redemption of all the Note and portions thereof to be redeemed, together with
interest to the redemption date, shall be available for such payment on said
date, then from and after the redemption date interest on such notes or portions
thereof so called for redemption shall cease to accrue and be payable.
 
It is hereby certified and recited that all conditions, acts and things required
bylaw and the Resolution to exist, to have happened and to have been performed
precedent to and in the issuance of this Note, exist, have happened and have
been performed and that the issue of this Note, together with all other
indebtedness of the Issuer, is within every debt and other limit prescribed by
the laws of the State of Nebraska.
 
This Note shall not be entitled to any benefit under the Resolution referred to
herein or be valid or become obligatory for any purpose until this Note shall
have been authenticated by the execution by the Registrar of the Certificate of
Authentication hereon.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE CITY OF ATKINSON, NEBRASKA, has caused this Note to be
signed in its name on its behalf by the signature of its Members, and attested
by the signature of its Clerk, as of the Original Issuance Date identified
above.
 
 

ATTEST:     CITY OF ATKINSON, NEBRASKA            

 

     By:      Clerk     Mayor  

 
 
 


 


 
CERTIFICATE OF AUTHENTICATION
 
This Note is delivered pursuant to the within-mentioned Resolution.
 
 

     
CITY OF ATKINSON, NEBRASKA,
City Treasurer, Registrar
                       Date:       By:           Authorized Signature  

 
 
 


 

 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
 

        Social Security or Other Identifying Number of Assignee              

 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto


                (Name and Address of Assignee)      


the within Note, and does hereby irrevocably constitute and appoint
________________________________________________________________ to transfer
said Note on the books kept for registration thereof with full power of
substitution in the premises.
 
Dated:   _________________________________
 
Signature Guaranteed:  _________________________________________________________
 
Signature:   __________________________________________________________________                                                                                                                  


NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in very particular, without alteration
or enlargement or any change whatever.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 

Registered      Registered No. 2      $4,317,965          
 
UNITED STATES OF AMERICA
STATE OF NEBRASKA
CITY OF ATKINSON
TAXABLE TAX INCREMENT REVENUE NOTE
(NEDAK ETHANOL, LLC PROJECT)
SERIES 2007B
 
         

 
 

   
Maturity Date
   
Interest Rate
   
Original
Issuance Date
     
December 31, 2021
  0%    
June 19, 2007
                   
REGISTERED HOLDER:
   
NEDAK Ethanol, LLC
                      PRINCIPAL AMOUNT:  
FOUR MILLION THREE HUNDRED SEVENTEEN THOUSAND NINE HUNDRED SIXTY FIVE AND NO/100
DOLLARS
               

 
 
FOR VALUE RECEIVED, the undersigned, The City of Atkinson, Nebraska, a second
class city and political subdivision of the State of Nebraska (the “Borrower”),
promises to pay to the order of NEDAK Ethanol, LLC, a Nebraska limited liability
company (the “Lender”) at 110 East State, P.O. Box 219, Atkinson, Nebraska, or
at such other place as the holder hereof may from time to time designate in
writing, the principal sum of Four Million Three Hundred Seventeen Thousand Nine
Hundred Sixty-Five and 00/100 Dollars ($4,317,965.00).  The outstanding
principal balance of this Note shall bear interest at the rate of zero percent
(0%) per annum until December 31, 2021.  Interest on this Note shall be payable
on each June 1 and December 1 beginning on the first June 1 or December 1 after
the City of Atkinson, Taxable Tax Increment Revenue Note, Series 2007A (NEDAK
Ethanol, LLC Project) (the “Series 2007A Note”) have been fully paid and are no
longer outstanding, or shall compound semiannually on such dates and be payable
at maturity, and shall be computed on the basis of a 360-day year consisting of
twelve 30-day months.  This Note shall be payable as to interest by check or
draft mailed to the Person who, at the close of business on the Record Date, is
the Owner, provide that payment to any Owner of at least $1,000,000 principal
amount of this Note shall be made by wire transfer in immediately available
funds.  Principal and interest on the Notes shall be payable in such coin and
currency of the United States of America as may be, on the respective dates of
the payment thereof, legal tender for the payment of public and private debts at
the principal office of the Paying Agent.  Principal and Interest will be paid
by check or draft mailed to the holders of the Note in whose name a Note is
registered as of the 15th calendar day (whether or not a business day) next
preceding the interest payment date at his address as it appears on the
registration books of the Registrar.
 

 
 

--------------------------------------------------------------------------------

 

Lender shall not be entitled to payment of principal and interest or redemption
until such time as the Series 2007A Note has been fully paid and is no longer
outstanding.  All outstanding principal and interest on this Note shall be due
and payable on December 31, 2021 and this Note shall be subject to a balloon
payment on December 31, 2021, but also be subject to mandatory redemption
payments on each June 1 and December 1 after and only after the Series 2007A
Note has been fully paid and is no longer outstanding.  So long as the
Borrower’s Series 2007A Note is paid in full, the Borrower may, at its election,
from time to time prior to maturity, prepay without penalty all or any portion
of the principal indebtedness of this Note.
 
Demand for payment shall be presumed to have been issued and the entire unpaid
principal sum of this Note, together with accrued interest thereon, if any,
shall, at the  option of Lender, become immediately due in the event of the
occurrence of any one or more of the following events, each of which shall
constitute an event of default under this Note: default in the payment of any
installment due hereunder continuing for a period in excess of 15 days after
receipt of written notice from the Lender to the Borrower; or the filing by the
Borrower of a voluntary petition in bankruptcy, or the adjudication of the
Borrower as bankrupt; or the failure by Borrower to perform any of the
conditions and requirements in any of the security documents given as collateral
for this Note including but not limited to that certain Redevelopment Contract
between Lender and Borrower dated June 4, 2007 (the “Redevelopment Contract”).
 
No delay or omission of the holder of this Note to exercise rights hereunder
shall impair any such right or power or shall be construed to be a waiver of any
such default or any acquiescence therein.  No waiver of any default shall be
construed, taken or held to be a waiver of any other default or waiver or
acquiescence in or consent to any further or succeeding default of the same
nature.  The Borrower waives demand, notice and protest and any defense by
reason of extension of time for payment or other indulgence granted by the
holder hereof.
 
As security for the payment of this Note, the Borrower does hereby pledge,
assign and grant to the Lender a security interest in all of the Borrower’s
rights under that certain Allocation Agreement and Notice of Pledge of Taxes
executed by the Borrower and the City of Atkinson, Nebraska.  Borrower shall
endorse this Note in favor of Lender.
 
NOTWITHSTANDING ANY PROVISION IN THE REDEVELOPMENT CONTRACT, THIS NOTE, OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH TO THE CONTRARY, LENDER EXPRESSLY
UNDERSTANDS AND AGREES THAT THE REDEVELOPMENT CONTRACT, THIS NOTE AND ALL OTHER
DOCUMENTS EXECUTED BY THE BORROWER IN CONNECTION THEREWITH ARE NONRECOURSE
AGAINST THE BORROWER AND THE CITY OF ATKINSON, AND NEITHER THE BORROWER, THE
CITY, NOR THEIR  OFFICERS, AGENTS OR EMPLOYEES SHALL HAVE ANY OBLIGATION OR
LIABILITY WHATSOEVER THEREON OR IN CONNECTION THEREWITH OR IN CONNECTION WITH
THE PROJECT EXCEPT, AND EXCLUSIVELY LIMITED TO, THE TIF REVENUES (AS DEFINED IN
THE REDEVELOPMENT CONTRACT) RECEIVED BY THE BORROWER.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING.  NEITHER THE TAXING POWER, FUNDS NOR ANY ASSETS OF
THE BORROWER OR THE CITY ARE PLEDGED OR SUBJECT TO, OR AVAILABLE FOR REPAYMENT
OF, BORROWER’S OBLIGATIONS UNDER THE AGREEMENT OR THIS NOTE.
 

 
 

--------------------------------------------------------------------------------

 

This Note shall be governed in all aspects by, and construed and enforced in
accordance with, governing laws of the State of Nebraska.
 
IN WITNESS WHEREOF, the Borrower has executed this Note as of the day and year
first written above.
 
 

ATTEST:     CITY OF ATKINSON, NEBRASKA            

 

     By:      Clerk     Mayor  

 
 
\
 
 
 
 
 
CERTIFICATE OF AUTHENTICATION
 
This Note is delivered pursuant to the within-mentioned Resolution.
 
 

     
CITY OF ATKINSON, NEBRASKA,
City Treasurer, Registrar
                       Date:       By:           Authorized Signature  

 
 
 


 

 
 

--------------------------------------------------------------------------------

 

 


ASSIGNMENT
 
 

        Social Security or Other Identifying Number of Assignee              

 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto


                (Name and Address of Assignee)      



the within Note, and does hereby irrevocably constitute and appoint
________________________________________________________________ to transfer
said Note on the books kept for registration thereof with full power of
substitution in the premises.
 
Dated:   _________________________________
 
Signature Guaranteed:  _________________________________________________________
 
Signature:   __________________________________________________________________                                                                                                                  


NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in very particular, without alteration
or enlargement or any change whatever.
 